Fourth Court of Appeals
                                 San Antonio, Texas
                                         July 1, 2015

                                    No. 04-14-00562-CV

Jesus DE LOS SANTOS, Jr., Individually and as Representative of the Estate of Jesus Francisco
             De Los Santos, Deceased, and Juan De Los Santos, Individually,
                                       Appellants

                                              v.

                               FORD MOTOR COMPANY,
                                      Appellee

                From the 79th Judicial District Court, Jim Wells County, Texas
                              Trial Court No. 11-08-50394-CV
                       Honorable Richard C. Terrell, Judge Presiding


                                       ORDER
Sitting:      Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice

    Appellant's motion for extension of time to file motion for rehearing is hereby
GRANTED. Time is extended to July 22, 2015.



                                                   _________________________________
                                                   Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of July, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court